Citation Nr: 0511798	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-25 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
VA improved pension benefits in the amount of $10,452.

(The issue of entitlement to service connection for residuals 
of a back injury is the subject of a separate decision of the 
Board).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Committee on 
Waivers and Compromises (Committee) of the New Orleans, 
Louisiana Regional Office (RO).  

This matter is remanded to the agency of original 
jurisdiction via the Appeals Management Center (AMC) in 
Washington, DC.  

REMAND

In his substantive appeal, the veteran requests a 
videoconference hearing before the Board in Washington, D.C.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be 
granted to a veteran who requests a hearing.

Accordingly, this matter is REMANDED for the following 
action:

1.  Schedule the veteran for a 
videoconference hearing before the Board 
on the issue of waiver of the recovery of 
an overpayment of VA improved pension. 

2.  Associate with the file the statement 
of the case. 



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



